Shepley, C. J.
By the collector’s return it appears that he distrained and sold four" cows as the property of the plaintiff. The first was sold for more than sufficient to pay the tax and expenses, and payment for that one was offered to him before he sold the others. He offers evidence to justify his proceedings, that the first one sold for more than fourfold of its actual value. He nevertheless received from the purchaser the amount for which it was sold, and this he might have received as well before as after the sale of the others.
An officer is not authorized to decide that property sold by *560him is bid off for more or less than its value. It is his duty to obtain the best price, he can, for it. When he has sold sufficient property and can have his pay for it, he is not authorized to proceed and sell more. Such a course might subject the owner to unnecessary losses. The residue of the property should be restored to the owner.
There is also the same defect noticed in the case of Blanchard v. Dow, in the neglect to return, with the overplus, an account of sales and expenses.
The collector therefore fails to make out a justification for the sale of any portion of the property.
It becomes unnecessary to notice the other points presented.

Defendant defaulted.